Becker v. State



COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS
 


JOSEPH BENDER,


                                    Appellant,

v.

T.M. CIRCLE LTD. and
DIAMOND SHAMROCK REFINING
AND MARKETING COMPANY,

                                    Appellees. 

§
 
§
 
§
 
§
 
§

§

No. 08-07-00310-CV

Appeal from
 County Court at Law No. 6

of El Paso County, Texas

(TC # 2002-5621)



MEMORANDUM OPINION


	Pending before the Court is the joint motion of Appellant, Joseph Bender, and Appellees,
T.M. Circle Ltd. and Diamond Shamrock Refining and Marketing Company, to dismiss this appeal
pursuant to Tex.R.App.P. 42.1 because the parties have entered into a settlement agreement.  We
grant the motion and dismiss the appeal.  The motion does not reflect that the parties have reached
an agreement regarding the payment of costs.  Accordingly, costs are taxed against Appellant.  See
Tex.R.App.P. 42.1(d)(absent agreement of the parties, the court will tax costs against the appellant).

January 17, 2008					 
							ANN CRAWFORD McCLURE, Justice

Before Chew, C.J., McClure, and Carr, JJ.